Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner has removed the 101 rejection from the previous office action dated 10/13/2020

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
2.	Applicant argues that the combination of Shedletsky and Salgarelli do not disclose “receiving a call failure response from the telecommunication network, wherein the target user device is in airplane-mode; transmitting a second communication request to the target user device through a second communication channel, wherein the second communication request comprises a target authentication key”, as recited in independent claims.
In response to Applicants arguments, the Examiner respectfully disagrees with the applicant and would like to show that Shedletsky and Salgarelli discloses receiving a call failure response from the telecommunication network, wherein the target user device is in airplane-mode; transmitting a second communication request to the target user device through a second communication channel, wherein the second communication request comprises a target authentication key. The Examiner points out that Yeung discloses wherein the desired mode of the first wireless device includes selectively enabling and disabling an airplane mode of the first wireless device; and wherein disabling the airplane mode comprises enabling the first communication channel and enabling the airplane mode comprises disabling the first communication Paragraph 48-49). Examiner asserts that the “enabling the first communication channel and enabling the airplane mode comprises disabling the first communication channel but not the second communication channel” in Shedletsky is germane to transmitting a second communication request to the target user device through a second communication channel, as described in Applicant’s invention. 
As such the Examiner maintains the rejection.
3.	Applicant argues that the combination of Shedletsky and Salgarelli do not disclose “maintain a set of authentication keys in a local repository, wherein each authentication key, from the set of authentication keys, is associated with a registered device from a set of registered devices”, as recited in independent claims.
In response to Applicants arguments, the Examiner respectfully disagrees with the applicant and would like to show that Shedletsky and Salgarelli discloses maintain a set of authentication keys in a local repository, wherein each authentication key, from the set of authentication keys, is associated with a registered device from a set of registered devices. The Examiner points out that Salgarelli discloses authentication key may be used in the above mentioned system 1 as long as the first authentication keys KM.sub.i, KSM.sub.i used for the authentication over the first communication channel CHAN1 are distinct from the second authentication keys KR.sub.i, KSR.sub.i used for the authentication over the second channel CHAN2. Examiner points out that the pending claims must be "given their broadest reasonable interpretation consistent with the specification”.
As such the Examiner maintains the rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky (US Patent 10575156) in view of Salgarelli (US Patent Pub. 20090235074).


As per claims 1, 5 and 9:  Shedletsky discloses a system for controlling airplane-mode in a user device, the system comprising: 
a memory; a processor coupled to the memory, wherein the processor is configured to execute programmed instructions stored in the memory for (Col 10, lines 66-67-Col 11, lines 1-3; One or more processors 2018 communicate with one or more computer-readable media 2001 via controller 2020. Computer-readable medium 2001 can be any device or medium that can store code and/or data for use by one or more processors 2018):
transmitting a connection request to a telecommunication network for connecting with a target user device over a first communication channel (Col 15, Claim 1; determine if the first wireless device is connected to the second wireless device via a first communication channel that comprises the radio frequency communication channel);
receiving a call failure response from the telecommunication network, wherein the target user device is in airplane-mode; transmitting a second communication request to the target user device through a second communication channel, wherein the second communication request comprises a target authentication key, wherein the target user device is configured to (Col 15, Claim 3; wherein the desired mode of the first wireless device includes selectively enabling and disabling an airplane mode of the first wireless device; and wherein disabling the airplane mode comprises enabling the first communication channel and enabling the airplane mode comprises disabling the first communication channel but not the second communication channel): 
transmitting an activation signal to the target user device through the secondary communication channel, wherein the target user device is configured to deactivate the airplane-mode and activate the first communication channel upon receipt of the activation signal (Col 15, Claim 3; wherein the desired mode of the first wireless device includes selectively enabling and disabling an airplane mode of the first wireless device; and wherein disabling the airplane mode comprises enabling the first communication channel and enabling the airplane mode comprises disabling the first communication channel but not the second communication channel).
Shedletsky do not specifically disclose maintain a set of authentication keys in a local repository, wherein each authentication key, from the set of authentication keys, is associated with a registered device from a set of registered devices, compare the target authentication key with the set of authentication keys to authenticate the second communication request, and generate an authentication response upon authentication of the second communication request; receiving the authentication response from the target user device through the second communication channel.
Salgarelli discloses authentication key may be used in the above mentioned system 1 as long as the first authentication keys KM.sub.i, KSM.sub.i used for the authentication over the first communication channel CHAN1 are distinct from the second authentication keys KR.sub.i, KSR.sub.i used for the authentication over the second channel CHAN2. Salgarelli discloses a user authentication device 30 elaborates the plurality of transaction identification codes TRANS and the first user authentication keys KM.sub.i associated to the user identification code USER_ID.sub.i in order to generate an authentication code CONTROL_SC_KM.sub.i and compare it with the authentication code SC_KSM.sub.i transmitted by the terminal 10 (Paragraph 30, 36). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Shedletsky and Salgarelli in it’s entirety, to modify the technique of Shedletsky for “selectively enabling and disabling an airplane 
As per claims 2 and 6:  The combination of Shedletsky and Salgarelli discloses the system of claim 1, wherein the first communication channel is a telecommunication channel (See Shedletsky, Col 2, lines 60-67-Col 3, lines 1-12; links 104, 106, 108, 116, 118 and 120 can be established using Bluetooth LE and its associated communications protocol. Bluetooth LE is used only as an example and the disclosure is not so limited and can also include other known communication methods such as near field communication protocols (NFC)).
As per claims 3 and 7:  Shedletsky and Salgarelli discloses the system of claim 1, wherein the second communication channel is short range communication channel, wherein the short range communication channel is one of a Bluetooth communication channel or an RFID communication channel (See Shedletsky, Col 2, lines 60-67-Col 3, lines 1-12; links 104, 106, 108, 116, 118 and 120 can be established using Bluetooth LE and its associated communications protocol).
As per claims 4 and 8:  Shedletsky and Salgarelli discloses the system of claim 1, wherein the authentication response is generated when the target authentication key matches an authentication key from the set of authentication keys (See Salgarelli Paragraph 30, 36).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANTHONY D BROWN/Primary Examiner, Art Unit 2433